DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chen Le on 3/22/22.
The application has been amended as follows: 
In the Claims:
In claim 1, line 3 delete “LED” and insert therein - - light emitting diode (LED) - -.
In claim 2, line 2 delete “IC” and insert therein - - integrated circuit (IC) - -.
In claim 7, line 3 delete “high-temperature”.
In claim 11, line 3 delete “15S-60S” and insert therein - - 15s-60s - -.
In claim 18, line 2 after “curing equipment” insert - - is - -.
In claim 19, line 2 delete “UV” and insert therein - - ultraviolet (UV) - -.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Takenaka et al. (U.S. Patent Application Publication 2011/0108875) discloses a process, comprising the following steps: providing a substrate (2) provided with a LED chip (6); arranging a dam sheet (11) on the substrate and a bottom surface of the dam sheet affixed to an upper surface of the substrate; placing primer (10) and resin (3a) into a hollow region of the dam sheet and covering the LED chip with the primer and resin; providing a mold/lid (12); curing the resin; and removing the mold/lid and the dam sheet (Figures 1 and 2A-2E and Paragraphs 0106-0110).
Deng et al. (U.S. Patent Application Publication 2018/0247844) discloses a process, comprising the following steps: providing a substrate (110) provided with an LED encapsulation unit (120); arranging a molding jig (220) in such a manner that the substrate may be located in a hollow region of the molding jig; injecting resin (130) into the hollow region of the molding jig, and covering the resin with the substrate; providing a limited block (250) and (previously) disposing a release paper (230) and surface treatment jig (240) on an upper surface of a plate jig (210); curing the resin; and removing the limited block and the molding jig (Figures 1-10 and Paragraphs 0041-0046).
Zhou (CN 108074499 and see also the machine translation) discloses a process, comprising the following steps: providing a LED module (500) provided with a lamp surface; arranging a frame (300) in such a manner that the lamp surface may be pressed in a hollow region of the frame and a PVC sheet or other non-adhesive sheet (200) is fixed to the frame; injecting glue into the hollow region of the frame, and covering the glue with the lamp surface of the LED module; providing a pressing block (600) and (previously) disposing the PVC sheet or other non-adhesive sheet on an upper surface of a flat-shaped jig (100); curing the resin; and removing the pressing block and the frame (Figures 1-3 and Paragraphs 0015-0020 and 0043-0048).

The prior art of record fails to teach or suggest a manufacturing process of a display screen cover as claimed and including at least a circumferential wall of the lamp panel is attached to an inner wall of the glue barrier and providing a press plate, disposing an isolation layer on an upper surface of the glue I or on a bottom surface, close to the glue I, of the press plate, and squeezing, by a weight of the press plate, redundant glue I out via a gap between the glue barrier and the press plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746